Name: Commission Regulation (EEC) No 3322/89 of 3 November 1989 determining the operative events applicable in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321/32 Official Journal of the European Communities 4. . 89 COMMISSION REGULATION (EEC) No 3322/89 of 3 November 1989 determining the operative events applicable in the fruit and vegetables sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regulation (EEC) No 1636/87 (2), and in particular Article 5 (3) thereof, Whereas many amounts expressed in ecus in the framework of the market organization for fruit and vegetables must be converted into the national currency of a Member State ; Whereas, pursuant to Articles 2 ( 1 ) and 4 of Regulation (EEC) No 1676/85, such amounts expressed in ecus are to be converted into the national currency of a Member State using the agricultural conversion rates in force at the time when the operative event for the relevant operation occurs : measures for nuts and locust beans as provided for in Title Ha of Council Regulation (EEC) No 1035/72 (*), should therefore be repealed ; Whereas, pursuant to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clementines and oranges (6), as last amended by Regulation (EEC) No 1123/89 f), and Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons (*), as last amended by Regulation (EEC) No 11 24/89 ('), financial compensation is granted to processors of such products subject to the payment to the producer of a minimum price ; whereas it is difficult to establish the date of processing of each consignment ; whereas, in order to ensure the uniform application of these arrangements, the operative event for entitlement to financial compensation should therefore occur on the first day of the marketing year for oranges, mandarins, satsumas and Clementines and on 1 June and 1 December of each year for lemons ; whereas, given the link between the financial compensation and the minimum price paid to the producer, the conversion rate to be applied to the latter must be the same as that applicable to the financial compensation ; Whereas, pursuant to Article 2 (2) of Regulation (EEC) No 2601 /69, the minimum price for oranges, mandarins, satsumas and Clementines is equal, in the case of each product, to the highest withdrawal price applying during periods of substantial withdrawals ; whereas the conversion rate applicable to withdrawal prices for the products in question must therefore be that applicable to the minimum price ; whereas this should also hold for the conversion rate applicable to the minimum selling price of blood oranges withdrawn from the market for sale to the processing indusry, as provided for in Article 2 of Commission Regulation (EEC) No 2448/77 (10), as last amended by Regulation (EEC) No 713/87 ("); Whereas, in order to ensure uniform application of the withdrawal arrangements in the fruit and vegetables sector and to maintain price relationships in this sector, an operative event should also be fixed for intervention operations carried out in respect of products other than citrus fruit under Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the Whereas, pursuant to Article 5 ( 1 ) of Regulation (EEC) No 1676/85, 'operative event' means the event whereby the economic objective of the operation is attained but another operative event may be used if the time when the economic objective of the operation is attained cannot be taken into consideration for reasons peculiar to this sector or -the amount in question ; Whereas this is the case in the fruit and vegetables sector, as mentioned further, and whereas the operative event for all transactions for which amounts expressed in ecus must be converted into the national currency of a Member State should be determined for that sector ; whereas these provisions should be brought together within a single Regulation ; whereas the analogous provisions of Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons (3), as last amended by Regulation (EEC) No 1374/89 (4), and of Commission Regulation (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific O OJ No L 207, 19. 7 . 1989, p . 19 . ( «) OJ No L 324, 27. 12. 1969, p. 21 . f) OJ No L 118 , 29. 4. 1989, p . 25. (*) OJ No L 125, 19. 5 . 1977, p. 3 . O OJ No L 118, 29. 4. 1989, p . 28 . H OJ No L 285, 9 . 11 . 1977, p. 5 . ") OJ No L 70, 13 . 3 . 1987, p. 21 . (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 153, 13 . 6. 1987, p. 1 . O OJ No L 152, 11 . 6. 1985, p. 5. b) OJ No L 137, 20. 5. 1989, p. 26. 4. 11 . 89 Official Journal of the European Communities No L 321 /33  the operative event for operations referred to in paragraph 1 relating to lemons between 1 December of one year and 31 May of the following year shall occur on the first day of that period. 3 . The conversion rate applicable to the minimum selling price for blood oranges withdrawn from the market and disposed of to the processing industry pursuant to Article 21 ( 1 ) (c) of Regulation (EEC) No 1035/72, as referred to in Article 2 of Regulation (EEC) No 2448/77, shall be the agricultural conversion rate applying on the date determined according to the first indent of paragraph 2. 4. For the purposes of the financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund of expenditure resulting from free distri ­ bution as provided for in Article 21 of Regulation (EEC) No 1035/72 the conversion rate applicable to the standard rates referred to in Article 7 of Regulation (EEC) No 3247/81 shall be the agricultural conversion rate applying on the date determined according to paragraphs 1 and 2. market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 19/89 (2); whereas, in that case, the operative event may occur, for each marketing year, on the day of the entry into force of the basic and buying-in prices ; whereas the same rate must be applicable to transport costs resulting from the free distri ­ bution of products withdrawn from the market or bought in by intervention agencies, as referred to in Council Regulation (EEC) No 3247/81 (3), as last amended by Regulation (EEC) No 788/89 (4); Whereas, in order to ensure the homogeneous nature of measures taken to encourage the marketing of citrus fruit, the rate to be used for the conversion into national currency of the financial compensation introduced by Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (*), as last amended by Regulation (EEC) No 1130/89 (6), must be that applicable in the case of the intervention and processing operations referred to above ; Whereas the maximum annual amount of aid for improving the quality and marketing of nuts and locust beans, as fixed in Article 2 of Council Regulation (EEC) No 790/89 Q, should be converted into national currency at the agricultural conversion rate applying on the first day of each marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fruit and vegetables, Article 2 The operative event for entitlement to the financial compensation referred to in Article 6 of Regulation (EEC) No 2511 /69 shall be deemed to have occured, in the case of each product, on 1 October of the marketing year during which the product is marketed. HAS ADOPTED THIS REGULATION : Article 1 1 . The operative event for intervention operations carried out pursuant to Articles 15, 15a, 15b, 19 and 19a of Regulation (EEC) No 1035/72 during a given marketing year shall occur, for e^ch product, on the day of the entry into force of the basic and buying-in prices for that product for that marketing year, 2. However :  the operative event for operations referred to in paragraph 1 relating to oranges, mandarins, Clementines and satsumas during a given marketing year shall occur on 1 October of that marketing year, Article 3 1 . The operative event for entitlement to the financial compensation referred to in Article 3 ( 1 ) of Regulation (EEC) No 2601 /69 in the case of oranges, mandarins, satsumas and Clementines and in Article 1 (3) of Regulation (EEC) No 1035/77 in the case of lemons shall be deemed to have occured :  in the case of oranges, mandarins, Clementines and satsumas delivered for processing into juice on 1 October of the current marketing year or, in the case of Clementines and satsumas in tinned segments, during that marketing year,  in the case of lemons, respectively on 1 June and 1 December of the current marketing year depending on whether they are delivered for processing into juice during one or the other of the periods of that marketing year referred to in Article 7 ( 1 ) of Regulation (EEC) No 1562/85. 2. The conversion rate applicable to the minimum price referred to in Article 2 (2) of Regulation (EEC) No 2601 /69 shall be the agricultural conversion rate applying :  in the case of oranges, mandarins, Clementines and satsumas delivered for processing into juice, on 1 October of the current marketing year or, in the case of Clementines and satsumas in tinned segments, during that marketing year, (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 118 , 29 . 4 . 1989, p. 12. (3 OJ No L 327, 14. 11 . 1981 , p. 1 . (4) OJ No L 218 , 28 . 7 . 1989, p . 4. 0 OJ No L 318 , 18 . 12. 1969, p . 1 . (*) OJ No L 119, 29 . 4 . 1989, p . 22. 0 OJ No L 85, 30 . 3 . 1989, p. 6 . No L 321 /34 Official Journal of the European Communities 4. 11 . 89 meaning of Article 19 of Commission Regulation (EEC) No 2159/89 . Article 5 Article 11 of Regulation (EEC) No 1562/85 and Article 21 of Regulation (EEC) No 2159/89 are hereby repealed. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply, for each of the products listed in Annex II to Regulation (EEC) No 1035/72 with effect from the first day of the 1989/90 marketing year.  in the case of lemons, respectively on 1 June and 1 December of the current marketing year depending on whether they are delivered for processing into juice during one or the other of the periods of that marketing year referred to in Article 7 ( 1 ) of Regulation (EEC) No 1562/85. Article 4 The rate to be applied each year for the conversion into national currency of the maximum amount of aid per hectare for improving the quality and the marketing of nuts and locust beans, as fixed in Article 2 of Regulation (EEC) No 790/89 , shall be the agricultural conversion rate applying on the first day of the marketing year which commences during the reference period within the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission